I think defendant was entitled to a directed verdict, and the verdict having been for him, the case should be reversed, with direction to enter judgment for defendant on the verdict. The agreement to purchase stock quoted by my Brother SHARPE required payment "on the call of the board of directors of the corporation." No such call was made. The case is, therefore, ruled by Ivory v. Lamoreaux, 241 Mich. 226. In that case the note was given for a stock subscription which left its acceptance to the company. No acceptance of the subscription was made. Mr. Justice McDONALD, who wrote for the majority of the court, said:
"A reference to the terms of the stock subscription contract will show that certainty of payment depended upon the approval of the contract by the Equator Oil Range Company, and no approval appears *Page 74 
on the face of the instrument. There was no binding agreement to pay until the approval was made by the company. The subscription was merely an offer to subscribe, which offer was never accepted by the company by word or act. The subscriber never became bound to pay for the stock. The company never became bound to issue stock to him. If the defendant were here suing to enforce his subscription, the company could truthfully say that it never accepted him as a stockholder. If the note had remained in the hands of the company, the defendant could not have been compelled to pay. It is subject to the same defense in the hands of the plaintiffs."
It is suggested that the question was not raised in the court below. After defendant's counsel moved for a directed verdict on one ground, the following occurred:
"The Court: That would be the only issue?
"Mr. Hoffman: Well, also under their subscription that he never had any value for the note — no consideration — the company never gave anything for these notes; it is a charity as far as the company is concerned."
I think this raised the question, and, as above stated, I vote for reversal.